Citation Nr: 0909326	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-34 182	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disability to include as secondary to service-connected low 
back strain.  

2. Entitlement to service connection for bilateral elbow 
disability to include as secondary to service-connected low 
back strain.  

3. Entitlement to service connection for bilateral hand 
disability to include as secondary to service-connected low 
back strain.  

4. Entitlement to service connection for bilateral knee 
disability to include as secondary to service-connected low 
back strain.   

5. Entitlement to service connection for bilateral ankle 
disability to include as secondary to service-connected low 
back strain.  

REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO or an agency of 
original jurisdiction).

In March 2007 and in April 2008, the Board remanded the case 
to an agency of original jurisdiction for additional 
development.

The appeal is REMANDED to an agency of original jurisdiction 
via the Appeals Management Center in Washington, DC.  


REMAND

In the remand of April 2008, the Board requested that the 
Veteran be examined and that the examiner offer an opinion on 
whether any current arthritis or degenerative joint disease 
of the shoulders, elbows, hands, knees, or ankles was due to 
injury or disease to include the Veteran's service-connected 
low back strain.  

The requested VA examination was conducted in June 2008, but 
the examiner did not indicate whether there was a 
relationship between any current arthritis or degenerative 
joint disease of the shoulders, elbows, hands, knees, or 
ankles and the service-connected low back strain.  


As the evidence of record is insufficient to make factual 
determinations on the claims of secondary service connection, 
further evidentiary development is required under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA 
examiner who had examined the Veteran 
in June 2008, and request that the 
examiner provide an addendum opinion as 
to whether it is at least as likely as 
not that any current arthritis or 
degenerative joint disease of the 
shoulders, elbows, hands, knees, or 
ankles is either proximately due to, 
that is, caused by, or aggravated by 
service-connected low back strain. 

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation.

Also, the examiner is asked to 
consider that the term 
"aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms.





If the examiner is unavailable, 
schedule the Veteran for another 
examination to address the questions 
posed in this case, making the claims 
folder available to that examiner for 
review in conjunction with the 
examination.

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

